DISMISS and Opinion Filed November 19, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00038-CV

                                 BASIL BROWN, Appellant
                                          V.
                                ROBERT HAWKINS, Appellee

                        On Appeal from the County Court at Law No. 1
                                  Kaufman County, Texas
                              Trial Court Cause No. 16C-0127

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       Appellant has been declared a vexatious litigant. We instructed appellant to file written

verification that he had obtained an order from the local administrative judge permitting the filing

of this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a). After granting appellant two

extensions, the Court received a copy of the March 22, 2019 order of the Honorable Carter

Thompson, Local Administrative Judge in Dallas County, granting appellant permission to appeal.

By order dated March 27, 2019, we acknowledged receipt of the March 22nd order and set the

deadline for the reporter’s record.

       Appellee filed an objection to this Court’s March 27th order and a motion to dismiss. He

asserted appellant must obtain permission from the local administrative judge of Kaufman County

because the underlying case arises from Kaufman County. We granted appellee’s motion to the
extent that we vacated our March 27th order and ordered appellant to file a copy of an order from

the local administrative judge of Kaufman County permitting the filing of this appeal. Appellant

objected to this order. By order dated May 1st, we extended the deadline for appellant to comply

to May 28th. We notified appellant that if the local administrative judge of Kaufman County signs

an order denying him permission to appeal, he may seek review of that order by applying for a writ of

mandamus with this Court not later than the thirtieth day after the date of the order. See TEX. CIV.

PRAC. & REM. CODE ANN. § 11.102(f).

            On May 28th, appellant filed a motion to proceed in this appeal explaining that he attempted

to obtain an order from the Honorable Casey Blair, Presiding Judge of the 86th Judicial District Court.

According to appellant, Judge Blair informed appellant that he was not the appropriate local

administrative judge to grant appellant permission to appeal. Because of the confusion, on June 10,

2019, the Court ordered Judge Blair1 to consider and sign a written order on appellant’s request for

permission to appeal. We again notified appellant that if permission is denied, he may seek review by

applying for a writ of mandamus with this Court not later than the thirtieth day after the date of the

order. See id.

           On June 21, 2019, Judge Blair conducted a hearing on appellant’s motion for permission

to appeal. Both parties appeared and presented evidence. Judge Blair signed an order denying

appellant’s motion on the same day. Appellant failed to pursue the sole statutory remedy for

review of this order by applying for a writ of mandamus within thirty days. Rather, appellant filed

on June 24, 2019, a motion to order Judge Blair to serve him with a copy of the June 21st order

and, on June 25, 2019, a motion to proceed in this appeal. By order dated August 13, 2019, the

Court denied appellant’s June 24th motion, explaining that to extend his deadline to seek review,



      1
        Under section 25.1312(f) of the Government Code, a district judge serves as the local administrative judge for the district and statutory
county courts in Kaufman County. See TEX. GOV’T CODE ANN. § 25.1312(f). Although the webpage for the 422nd Judicial District Court states
that Judge Michael Chitty is the local administrative judge, the current local administrative district judge for Kaufman County is Judge Blair. See
https://www.txcourts.gov/judicial-directory/.

                                                                      –2–
appellant must first seek timely relief from the trial court pursuant to rule of civil procedure 306a.5.

See TEX. R. CIV. P. 306a.5. As of today’s date, the Court has had no further correspondence from

appellant in this appeal.

       Appellant failed to seek review of Judge Blair’s order by applying for a writ of mandamus

and the time for doing so has passed. Under these circumstances, we dismiss this appeal and all

pending motions for want of jurisdiction. See id. §§ 11.102(f), 11.1035(b).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE


190038F.P05




                                                 –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BASIL BROWN, Appellant                            On Appeal from the County Court At Law
                                                  No. 1, Kaufman County, Texas
No. 05-19-00038-CV        V.                      Trial Court Cause No. 16C-0127.
                                                  Opinion delivered by Justice Whitehill.
ROBERT HAWKINS, Appellee                          Justices Partida-Kipness and Pedersen, III
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered November 19, 2019




                                            –4–